IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-71,698-01


EX PARTE RODOLFO CAMPOS MORALES, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR-0762-97-F IN THE 332ND DISTRICT COURT
FROM HIDALGO COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated
robbery and possession of marihuana and sentenced to imprisonment for sixty and five years,
respectively. 
	Applicant contends that his offenses were improperly joined in a single indictment, that the
trial court failed to instruct the jury on the lesser included offense of robbery, that the police did not
have a warrant or consent to search his house, and that one of his charged offenses, engaging in
organized criminal activity, should be barred by limitations. The trial court entered findings of fact
and conclusions of law and recommended that this Court deny relief. We agree that Applicant's
claims involving his aggravated robbery conviction are without merit and should be denied. Because
Applicant's sentence for his possession of marihuana conviction has discharged and because he fails
to raise collateral consequences, we dismiss his claims involving this conviction. Accordingly, we
deny in part and dismiss in part.

Filed: March 25, 2009
Do not publish